ESTO'PINAL, J.
The statement of the case found in plaintiff’s brief, the only one found or filed on appeal, states fairly the facts, and we shall adopt it, as follows:
This is a suit to compel acceptance of title. The plaintiff sold to the defendant four lots of ground in the Third District of this city. The lots were adjudicated at public auction for $940.00. The four lots are situated in square 1342, of Third 'District, bounded by Lapeyrouse, Dorgenois, Onzaga and Rocheblave streets, and are numbered one and two, and twenty-seven and twenty-eight. The two first numbered lots form the corner of Dorgenois and Lapeyrouse streets, frounting on Dorgenois street, and twenty-seven and twenty-eight front on Lapeyrouse street. The said lots wrere acquired by the plaintiff at a sale made by the Tax Collector of tire Third District, for unpaid taxes of 1880 and 1883, inclusive.
Anterior to the above sale, the firstly described lots were sold in July, 1886, for the taxes of 1869, 1870, 1872, 1873, 1874, 1875, 1876, 1877 and 1878, to P. E. Voorhies, per act before Fred Zengel, Notary, of date March 6th, 1895, and transferred by said Voorhies to E. P. Webb, and by said Webb sold to Mrs. C. E. Bieger, and by said Mrs. Bieger sold to the plaintiff herein.
The defendant refuses to take the title offered because the de*143scription is faulty and no't sufficient and pleads a general. denial.
February 6th, 1905.
The judgment of the lower court was in favor of plaintiff and defendant appeals.
The record shows that the four lots sold by the State Tax Collector, at a public sale; that plaintiff bought said property at said sale, and acquired a portion of the lots by purchase from the purchaser at another sale; that she has been in peaceable and undisturbed possession of the lots mentioned, paying the taxes thereon and exercising her ownership by having the same enclosed.
Mr. Brosnan, a civil engineer of standing, testifies that he made a plan of survey of the lots, and that the said plan plainly indicates the location and exact measurements of the lots in question. - 'The plan, he testifies, was made from an actual Inspection of the ground and an examination of the record in the assessor’s office.
There is also in evidence a certificate from the Board of Assessors, showing that the four lots were assessed in the name of Mrs. William H. Bourke, in square No. 1342.
The title shows that the lots were originally assessed in the name of Thomas Houlihan.
There is no evidence in the record to show want of notice Of any other defect, and the presumptive validity of the tax title remains unrebutted.
Judgment affirmed and costs in both courts taxed against defendant and appellant.